DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: It is unclear from the specification how the rock specimen is sanded. If the top sanding plate and side brushes are rotated by the drill then how does the bottom plate sand the bottom of the rock?  Does the bottom plate rotate as well? If so then how is the rock held stationary so that the rotating sanding elements sand the rock? It appears that the bottom sanding plate is fixed, so does rock rotate against the fixed plate? If the rock rotates then the top plate and brushes rotate with it and do not sand the rock.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear from the specification how the rock specimen is sanded. If the top sanding plate and side brushes are rotated by the drill then how does the bottom plate sand the bottom of the rock?  Does the bottom plate rotate as well? If so then how is the rock held stationary so that the rotating sanding elements sand the rock? It appears that the bottom sanding plate is fixed, so does rock rotate against the fixed plate? If the rock rotates then the top plate and brushes rotate with it and do not sand the rock.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is an aggregation of elements not structurally correlated. Although there is some structural recitation after the list of elements, there is insufficient structural relation to understand all the components and how they relate to one another. There is no relationship of the loader and with the sanding device making the claim completely unclear.
	Line 1, does ‘for a cylindrical rock specimen’ mean ‘for sanding the rock specimen?’
It is unclear from the specification how the rock specimen is sanded. 
Is the external shaft and drilling rig part of the claimed invention, part of the sanding device? This is unclear if those items are being positively claimed. Is this device done under water? What is the water inlet for? Does it provide rotation? How?
The term ‘bottom of drill rod’ lacks antecedent basis.  What is ‘bottom’ in relation to? Does the drill rod have to ends? One end connected to inner rod and one end connected to prongs?
What does ‘symmetrically welded’ mean? Are the prongs welded symmetrically around the drill rod? The list of elements recites ‘a prong.’ But then four prongs are recited. Is the ‘a prong’ actually ‘four prongs?’  Line 17, ‘the prong’ refers to the ‘a prong’ or one of the ‘four prongs?’ Are there four side brushes? One for each prong? This is unclear. Same for claim 4. Same with connecting rod, loader and connector? What is structural relationship of the connecting rod and connector? What is the ‘center of the side sanding brush?’ Is it the center of one brush or the axial center of four brushes? 
Should ‘in the top side and bottom side’ be ‘on the top side and bottom side?’  What is top and bottom in relation to?
Claim 6, ‘the sides’ lack antecedent basis. Sides of what? ‘The sanding piece’ or ‘the sanding coating’ lacks antecedent basis.
If the top sanding plate and side brushes are rotated by the drill then how does the bottom plate sand the bottom of the rock?  Does the bottom plate rotate as well? If so then how is the rock held stationary so that the rotating sanding elements sand the rock? It appears that the bottom sanding plate is fixed, so does rock rotate against the fixed plate? If the rock rotates then the top plate and brushes rotate with it and do not sand the rock. This is confusing.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices to sand/abrade a workpiece using a rotary drill.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
July 13, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723